DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/02/2022 is acknowledged. Claim 8 is canceled, and claims 9-11 are newly submitted claims; thus, claims 1-7 and 9-11 remain pending and are the claims examined below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YAMADA (US 2015/0314389).
As to claim 1: YAMADA discloses the claimed fabricating apparatus ([0085], FIGs. 3-11 – three-dimensional additive manufacturing device 50) comprising: a fabricating device configured to fabricate and sinter a three-dimensional object ([0005], [0046]-[0047], [0067], [0085], [0090], FIGs. 3-11 – three-dimensional additive manufacturing device 50, shaping chamber 52, electron gun 8, formed shaped object P1); and a fabrication table ([0047], [0050], FIG. 1 & FIGs. 3-11 – shaping box 3) including a separable portion ([0047], [0050], [0054], FIG. 1 & FIGs. 3-11 – stage 4) formed of a heat-resistant member on which a three-dimensional fabricated object is to be placed ([0054], [0055], FIG. 1 & FIGs. 3-11 – stage 4, formed shaped object P1); and a supporter ([0056], [0057], FIG. 1 – stage support body 11) formed of a rigid material secured to the fabricating device and configured to support the separable portion during a fabrication of the three-dimensional fabricated object ([0056], [0057], [0059]), the separable portion configured to separate from the supporter and carry the three-dimensional fabricated object during transport to a sintering step ([0060], [0107], [0109], [0120], FIG. 11B). 
As to claim 2: YAMADA remains as applied above. YAMADA further reads on the claimed wherein the supporter has a bottomed box shape, and wherein the separable portion is detachably accommodated in the supporter having the bottomed box shape ([0057], [0060], FIG. 1).
As to claim 3: YAMADA remains as applied above. YAMADA further reads on the claimed wherein the separable portion is accommodated in the supporter having the bottomed box shape in a state of being in contact with the supporter without a gap ([0056], [0057], [0060], FIG. 1 – connecting block 33, connecting portion 22).
As to claim 4: YAMADA remains as applied above. YAMADA further reads on the claimed wherein the supporter having the bottomed box shape includes another separable portion separable from the supporter, and wherein said another separable portion is configured to expose a part of the separable portion accommodated in the supporter ([0060]). 
As to claim 5: YAMADA remains as applied above. YAMADA further reads on the claimed wherein the separable portion has a melting point higher than a melting point of powder for fabricating the three-dimensional object ([0054]). 
As to claim 7: YAMADA remains as applied above. YAMADA further reads on the claimed wherein the separable portion has a plate shape ([0055], FIG. 1 & FIGs. 3-11 – stage 4). 
As to claim 9: YAMADA remains as applied above. YAMADA further reads on the claimed robot arm configured to transfer the three-dimensional fabricated object to the sintering step by gripping an exposed part of the separable portion ([0077], [0078], [0107], [0109], [0120], [0123]). 
As to claim 10: YAMADA remains as applied above. YAMADA further reads on the claimed wherein the fabricating device includes a fabrication chamber, the fabrication chamber including walls surrounding lateral sides of the fabrication table ([0062], [0063], FIG. 1 – shaping chamber 2, two guide walls 12). 
As to claim 11: YAMADA remains as applied above. YAMADA further reads on the claimed wherein the fabricating device further includes a motor configured to raise and lower the fabrication table in the fabrication chamber ([0062], [0063], FIG. 1 – stage moving mechanism 5, motor 35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over YAMADA (US 2015/0314389) in view of BLOOME et al. (US 2017/0190120). YAMADA discloses the subject matter of claim 1 above under 35 USC 102. 
As to claim 6: YAMADA remains as applied above. YAMADA discloses the use of metals and ceramics in regards to the materials used to form components ([0054], [0059]); though, YAMADA fails to explicitly disclose the claimed wherein the supporter is formed of metal, and wherein the separable portion is formed of a ceramic member. 
However, BLOOME teaches a controllable release build plate for a 3D printer (title, [0002], [0003]). The build plate taught by BLOOME includes a first plate and a second plate, the two plates being separated ([0027], FIG. 2). BLOOME further teaches the second plate (i.e., supporter) being made from a material that has a high thermal conductivity such as aluminum, copper, or silver (i.e., supporter formed of metal) ([0034], [0035], FIG. 2), and the first plate (i.e., separable portion) being made from a material having a lower thermal conductivity relative to the second plate including non-metallic materials such as ceramic (i.e., separable portion formed of a ceramic member) ([0035], FIG. 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the materials of the first and second plates taught by BLOOME into YAMADA. BLOOME recognizes doing so as it allows for the quick heating and/or cooling of the metal material as well as an insulating effect from the ceramic material ([0034], [0036]).

Response to Arguments
Applicant’s arguments, filed 09/02/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new prior art reference found in an updated search necessitated by the amendments made to the claims, as detailed in the rejections above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743